Order, Family Court, New York County (George Jurow, J.), entered on or about August 12, 2002, which, after a trial, in this custody dispute, granted the petition to transfer custody of the subject children to petitioner father, unanimously affirmed, without costs.
Family Court’s determination in a custody matter must be accorded great respect unless it lacks a sound and substantial basis in the record (see Matter of Gago v Acevedo, 214 AD2d 565 [1995], lv denied 86 NY2d 706 [1995]). Here, the record supports the determination of the court, which was uniquely well-situated to evaluate the credibility of the witnesses (see Matter of Brittni K., 297 AD2d 236, 237-238 [2002]), that the best interests of the children would be served by an award of custody to the father (see Walden v Walden, 112 AD2d 1035 [1985]). The father met his burden to justify a change in custody, particularly in light of the evidence of the efforts of the mother and her family to estrange him from the children (see Matter of Rebecca B., 204 AD2d 57, 59 [1994], lv denied 84 NY2d 808 [1994]).
*266We have considered respondent mother’s remaining contentions and find them unavailing. Concur—Tom, J.E, Saxe, Sullivan, Lerner and Friedman, JJ.